Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim Limitations:

Claim 8 states, “…wherein the case top is removably connected to the case base forming an interior volume between the case base deck interior and the case top deck interior …,”  it is unclear how applicant’s invention is able to perform this function.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim Limitations:

Claim 1 states, “…top portion configured to connect to the base portion via a hinge and alternatively disconnect from the base portion via said hinge…,” it is unclear how the hinge, top, and base portions are able to perform this action.

Claim 20 states, “The protective case of claim 19, wherein the protective case is made from a single plastic material;” it is unclear if the invention is made from a single sheet of plastic material or molded/a 3D printer is used and a homogenous polymer mixture is implemented.







Claim Rejections - 35 USC § 103
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrell (WO 0078638 A1) in view of Carnevali (US 20140183067 A1).

In regards to claim 1, Merrell teaches a protective case, comprising:
a base portion and a top portion (Fig. 1; upper portion 12); the top portion configured to connect to the base portion (Fig. 1; lower portion 14) via a hinge (Fig. 1; 15) and alternatively disconnect from the base portion via said hinge (see the 112 section of this office action), the base portion and top portion forming an interior volume while jointly connected (see Fig. A and B  for the base portion; see Fig. D and E below for the top portion); 
wherein the base portion comprises a front wall (see Fig. A below), a back wall (see Fig. A below), a plurality of side walls (see Fig. A below), and a base deck having an interior (the Fig. B below shows the interior of the lower portion 14, which is limited by walls and Fig. B below shows the interior base deck face) and an exterior face (see Fig. C below); 
wherein the top portion comprises a front wall (see Fig. D below), a back wall (see Fig. D below), a plurality of side walls (see Fig. D below), and a top deck having an interior (the Fig. D below shows the interior of the upper portion 14, which is limited by walls and Fig. E below shows the interior top face) and an exterior face (see Fig. F below); a plurality of raised protrusions attached to the base deck of the base portion (see Fig. G below); and a plurality of external projections on the exterior face of the top deck of the case top portion (Fig. 2 and 4; 32).
Merrell fails to teaches a thumb press releasable latch disposed at the front wall of the base portion extending beyond said base portion, said thumb press releasable latch having a plurality of vertical walls and an exterior upper face.
(Fig. 4 and see Fig. H-I below; clamping mechanism 28, handle 30, clasp 58), said thumb press releasable latch having a plurality of vertical walls and an exterior upper face (see Fig. I below).
It would have been obvious to one of ordinary skill in the art to incorporate the clamping mechanism 28, handle 30 and clasp 58 that cooperates with a catch 60 to the protective container of Merrell.  Doing so, will allow the container to latch close (Paragraph [0035]).


    PNG
    media_image1.png
    806
    871
    media_image1.png
    Greyscale

Fig. A

    PNG
    media_image2.png
    796
    723
    media_image2.png
    Greyscale

Fig. B 

    PNG
    media_image3.png
    315
    889
    media_image3.png
    Greyscale

Fig. C

    PNG
    media_image4.png
    785
    823
    media_image4.png
    Greyscale

Fig. D

    PNG
    media_image5.png
    796
    754
    media_image5.png
    Greyscale

Fig. E

    PNG
    media_image6.png
    298
    882
    media_image6.png
    Greyscale

Fig. F



    PNG
    media_image7.png
    660
    623
    media_image7.png
    Greyscale

Fig. G




    PNG
    media_image8.png
    585
    629
    media_image8.png
    Greyscale

Fig. H

    PNG
    media_image9.png
    443
    653
    media_image9.png
    Greyscale

Fig. I


claim 2, Merrell in view of Carnevali teaches the protective case of claim 1, wherein the exterior face of the base deck of the base portion additionally comprises a plurality of depressions (Merrell Fig. 3 and 4; lower portion 14, riblike structures 30 and 36).

In regards to claim 3, Merrell in view of Carnevali teaches the protective case of claim 2, wherein the top portion additionally comprises a thumb lift wing extending beyond said top portion (Merrell Fig. 1; tabs 22, upper portion 12).

In regards to claim 4, Merrell in view of Carnevali teaches the protective case of claim 3, wherein the thumb press releasable latch additionally defines an opening between the vertical walls of the thumb lift wing (see Fig. I above; Merrell modified with Carnevali the clamping mechanism 28, handle 30, clasp 58 and catch 60 of Carnevali in between the tabs 22 of Merrell).

In regards to claim 5, Merrell in view of Carnevali teaches the protective case of claim 4, wherein the top portion additionally comprises a shoulder tab (Carnevali Fig. 3; catch 60) extending beyond said top portion and adapted to be received in the opening defined in the thumb press releasable latch (see Fig. I above; Merrell modified with Carnevali the clamping mechanism 28, handle 30, clasp 58 and catch 60 of Carnevali in between the tabs 22 of Merrell).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrell (WO 0078638 A1) in view of Carnevali (US 20140183067 A1) and in view Petkovsek (US 20150084326 A1).

In regards to claim 6, Merrell in view of Carnevali teaches the protective case of claim 5.

Petkovsek teaches that reflective adhesive labels are placed within the external projections on the exterior face of the top deck of the top portion (Paragraph [0042] since the labels are printed the user can modify the print out to fit within the external projections; print oust like these are reflective please specify reflectance value).
It would have obvious to one of ordinary skill to have modified the label of Petkovsek so it can be placed in between the external protrusions found on the exterior face of the top deck in Merrell.  Doing so, would allow the user replace the label if the first placement was not correct (Paragraph [0063]).

In regards to claim 7, Merrell in view of Carnevali and in view Petkovsek teaches the protective case of claim 6, wherein one of a hook and loop fastener, adhesive tape, and a magnet are positioned within the depressions formed on the exterior face of the case base deck (the label of Petkovsek is considered adhesive tape because fastens onto an object via the adhesive, the label can be modified to fit into the depressions; Paragraph [0042]).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrell (WO 0078638 A1) in view of Carnevali (US 20140183067 A1).

In regards to claim 8, Merrell teaches a protective case for the containment of items, said protective case comprising:
(see Fig. A above), a vertical front wall (see Fig. A above), a vertical back wall (see Fig. A above), and a case base deck having an interior face (see Fig. B above) and an exterior face (see Fig. C above); 
wherein a ridge wall is formed around the circumference of the vertical side walls (see Fig. A above), vertical front wall (see Fig. A above), and vertical back wall of the case base (see Fig. A above); 
a case top comprising two vertical side walls (see Fig. D above), a vertical front wall (see Fig. D above), a vertical back wall (see Fig. D above), and a case top deck having an interior face (see Fig. E above) and an exterior face (see Fig. F above); 
wherein an inner channel is formed around the circumference of the vertical side walls (see Fig. D above), vertical front wall (see Fig. D above), and vertical back wall of the case top (see Fig. D above); 
a hinge having a first distal end and a second distal end, wherein the first distal end is attached to the case base, and the second distal end is attached to the case top (see Fig. H below); 
wherein the case top is removably connected (see the 112 rejection section) to the case base forming an interior volume between the case base deck interior and the case top deck interior (see Fig. A-B above); 
Merrell fails to teach a thumb press releasable latch comprising a plurality of vertical side walls (see Fig. I above) and an exterior face (see Fig. I above), said thumb press releasable latch attached to the front wall of the case base (see Fig. I above) and extending vertically away from the case base deck (see Fig. I above and Carnevali Fig. 1; clamping mechanism 28, handle 30, clasp 58); 
and a shoulder tab (Carnevali Fig. 3; catch 60) adapted to be removably connected to the thumb press releasable latch (Carnevali Fig. 3 and 4; clamping mechanism 28, handle 30, clasp 58), said shoulder tab attached to the front wall of the case top and extending away from said front wall of the case top (Carnevali Fig. 3; catch 60).
(see Fig. I above) and an exterior face (see Fig. I above), said thumb press releasable latch attached to the front wall of the case base (see Fig. I above) and extending vertically away from the case base deck (see Fig. I above and Carnevali Fig. 1; clamping mechanism 28, handle 30, clasp 58); 
and a shoulder tab (Carnevali Fig. 3; catch 60) adapted to be removably connected to the thumb press releasable latch (Carnevali Fig. 3 and 4; clamping mechanism 28, handle 30, clasp 58), said shoulder tab attached to the front wall of the case top and extending away from said front wall of the case top (Carnevali Fig. 3; catch 60).
It would have been obvious to one of ordinary skill in the art to incorporate the clamping mechanism 28, handle 30 and clasp 58 that cooperates with a catch 60 to the protective container of Merrell.  Doing so, will allow the container to latch close (Paragraph [0035]).


    PNG
    media_image10.png
    794
    854
    media_image10.png
    Greyscale

Fig. H


In regards to claim 9, Merrell in view of Carnevali teaches the protective case of claim 8, wherein external projections are formed on the exterior face of the case top deck (Merrell Fig. 3 and 4; 32 and upper portion 12).



Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrell (WO 0078638 A1) in view of Carnevali (US 20140183067 A1) and in view Petkovsek (US 20150084326 A1).

In regards to claim 10, Merrell in view of Carnevali teaches the protective case of claim 9, the external projections formed on the exterior face of the case top deck (Merrell Fig. 2 and 4; 32).
Petkovsek teaches that reflective adhesive labels are placed within the external projections on the exterior face of the top deck (Paragraph [0042] since the labels are printed the user can modify the print out to fit within the external projections; print oust like these are reflective please specify reflectance value).
It would have obvious to one of ordinary skill to have modified the label of Petkovsek so it can be placed in between the external protrusions found on the exterior face of the top deck in Merrell.  Doing so, would allow the user replace the label if the first placement was not correct (Paragraph [0063]).

In regards to claim 11, Merrell in view of Carnevali and in view Petkovsek teaches the protective case of claim 10, wherein depressions are formed on the exterior face of the case base deck (Merrell Fig. 3 and 4; lower 14 portion, riblike structures 30, and 36).

In regards to claim 12, Merrell in view of Carnevali and in view Petkovsek teaches the protective case of claim 11, wherein one of a hook and loop fastener, adhesive tape, and a magnet are positioned within the depressions formed on the exterior face of the case base deck (the label of Petkovsek is considered adhesive tape because fastens onto an object via the adhesive, the label can be modified to fit into the depressions; Paragraph [0042]).


Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrell (WO 0078638 A1) in view of Carnevali (US 20140183067 A1) and in view Petkovsek (US 20150084326 A1) and in view of O'Brien (US 20140138384 A1)

In regards to claim 13, Merrell in view of Carnevali and in view Petkovsek teaches the protective case of claim 12, the inner channel formed around the circumference of the vertical side walls, vertical front wall, and vertical back wall of the case top (see Fig. A-B above; the protective case of Merrell when close creates a seal that prevents contaminants from entering [Page 2 lines 14-15 and Page 9 lines 1-6]).
Merrell in view of Carnevali and in view Petkovsek fails to teach the gasket that is around the circumference of the vertical side walls, vertical front wall, and vertical back wall of the case base.
O'Brien teaches the gasket that is around the circumference of the vertical side walls, vertical front wall, and vertical back wall of the case base.
It would been obvious to one of ordinary skill before the effective filing date to have modified the gasket 124 of O'Brien to fit around the ridge walls (see Fig. J below) of Merrell.  Doing so, will provide a water tight seal (Paragraph [0007] lines 9-13).

In regards to claim 14, Merrell in view of Carnevali and in view Petkovsek teaches The protective case of claim 12, wherein a gasket (O'Brien Fig. 2; gasket 124) is provided on the ridge wall (see Fig. J below) around the circumference of the vertical side walls, vertical front wall, and vertical back wall of the case base (see Fig. A above).


    PNG
    media_image11.png
    611
    549
    media_image11.png
    Greyscale

Fig. J


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrell (WO 0078638 A1) in view of Carnevali (US 20140183067 A1).

In regards to claim 15, Merrell teaches a protective case with a first shell mating case (Merrell Fig. 1; lower portion 16; Abstract) and a second shell mating (Merrell Fig. 1; upper portion 16; Abstract) case defining an interior volume when the first shell case (see Fig. A and B above) and second shell (see Fig. D and E above) case are mated, said protective case comprising:
(see Fig. B above); 
a plurality of raised protrusions extending vertically away from the case base deck (see Fig. G above); 
a plurality of vertical posts extending vertically away from the case base deck (see Fig. G above; protrusions and posts are being considering one in the same); 
a keeper projection attached to the interior of the back wall of the case base (any one of the buttresses 28 on the back wall of see Fig. A above which references Merrell); 
a second shell case top comprising a plurality of side walls, a front wall, a back wall, and a case top deck having an interior face and an exterior face (see Fig. A above); 
a plurality of thumb wings attached to the front wall of the case top and extending away from said case top (Merrell Fig. 1; tabs 22); 
a hinge having a first distal end and a second distal end (see Fig. H above); wherein the first distal end of the hinge is connected to the case base (see Fig. H above); and wherein the second distal end of the hinge is connected to the case top (see Fig. H above).
Merrell fails to teach a thumb press releasable latch comprising a plurality of vertical side walls and defining an opening between the side walls, said thumb press releasable latch attached to the front wall of the case base and extending away from said case base; 
a shoulder tab attached to the front wall of the case top and extending away from said case top; wherein the shoulder tab is adapted to be received in the opening defined between the vertical side walls of the thumb press releasable latch. 
Carnevali teaches a thumb press releasable latch comprising a plurality of vertical side walls and defining an opening between the side walls (see Fig. I above; Carnevali locking catch 60), said thumb press releasable latch (see Fig. I above; Carnevali the clamping mechanism 28, handle 30, clasp 58) (see Fig. H-I above; Carnevali the clamping mechanism 28, handle 30, clasp 58); 
a shoulder tab (Carnevali Fig. 3; catch 60) attached to the front wall of the case top and extending away from said case top (see Fig. D and H above); wherein the shoulder tab (Carnevali Fig. 3; catch 60) is adapted to be received in the opening defined between the vertical side walls of the thumb press releasable latch (see Fig. I above).
It would have been obvious to one of ordinary skill in the art to incorporate the clamping mechanism 28, handle 30 and clasp 58 that cooperates with a catch 60 to the protective container of Merrell.  Doing so, will allow the container to latch close (Paragraph [0035]).

In regards to claim 16, Merrell in view of Carnevali teaches he protective case of claim 15, wherein the exterior face of the case top deck additionally comprises a plurality of external projections (Merrell Fig. 4; upper 14 portion and 32).

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrell (WO 0078638 A1) in view of Carnevali (US 20140183067 A1) and in view Petkovsek (US 20150084326 A1).

In regards to claim 17, Merrell in view of Carnevali teaches the protective case of claim 16, the plurality of external projections of the case top deck exterior face (Merrell Fig. 2 and 4; 32).
Petkovsek teaches that reflective adhesive labels are placed within the external projections on the exterior face of the top deck (Paragraph [0042] since the labels are printed the user can modify the print out to fit within the external projections; print oust like these are reflective please specify reflectance value).
(Paragraph [0063]).

In regards to claim 18, Merrell in view of Carnevali in view of Petkovsek teaches the protective case of claim 17, wherein the exterior face of the case base deck additionally comprises a plurality of depressions (Merrell Fig. 3 and 4; riblike structures 30 and 36).

In regards to claim 19, Merrell in view of Carnevali in view of Petkovsek teaches the protective case of claim 18, wherein the depressions of the case top deck form one of a symbol, design, and word (Merrell shows a design [valleys and rises] with riblike structures 30 and 36 found in Fig. 3 and 4).

In regards to claim 20, Merrell in view of Carnevali in view of Petkovsek teaches the protective case of claim 19, wherein the protective case is made from a single plastic material (Merrell Page 11 lines 2-3; this claim is being interpreted as a single sheet of plastic material, see the 112 section of this office action).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERCE T DUNWOODY/Examiner, Art Unit 3735           

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735